DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/22 has been entered.
 Response to Amendment
The amendments to the claims, in the submission dated 3/29/22, are acknowledged and accepted.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 2015/0309225) (of record) in view of Sueda et al. (JP 58205834).
Consider claim 1, Moore discloses (e.g. figures 12A-12B) an optical test apparatus comprising:
a light convergence element (1202, lens) for converging light from a subject (subject of the object field);
an optical filter (1230, wavelength dependent filter aperture) arranged on an optical axis of the light convergence element (see figures 12A and 12B, the filter is on the optical axis of the lens 1202); and
an image sensor (1222, detector), that receives light passing through the light convergence element and the optical filter (light passes through the lens 1202 and filter aperture 1230 to be incident on the detector 1222) [0096-0101].
However, Moore does not explicitly disclose that an entire body of the image sensor is arranged in an effective region not crossing the optical axis of the light convergence element.  Moore and Sueda are related as imaging devices.  Sueda discloses (e.g. figure 10) an entire body of an image sensor (15, photosensitive surface) arranged in an effective region not crossing the optical axis of the light convergence element (12, lens) (see figure 10, the optical axis of the lens 12 is entirely offset from the photosensitive surface 15) [see provided translation and figure 10].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Moore to have the image sensor be entirely offset from the optical axis, as taught by Sueda, in order to measure off-axis light.
Consider claim 2, the modified Moore reference discloses (e.g. figures 12A-12B of Moore) an optical test apparatus, wherein the optical filter includes:
a first optical filter (1230, wavelength dependent filter aperture) arranged on an image-side focal plane of the light convergence element (i.e. the filter aperture is located towards the detector); and
a second optical filter (1240, wavelength dependent filter aperture) arranged on an image-side principal point plane of the light convergence element (i.e. the filter aperture is located towards the detector.  Since the filter aperture is centered on the optical axis, it is considered to be located at a principal point plane in relation to the lens 1202) [0096-0101 of Moore].
Consider claim 3, the modified Moore reference discloses (e.g. figures 12A-12B of Moore) an optical test apparatus, wherein the light convergence element includes a pair of lenses symmetrical to each other with respect to a surface orthogonal to the optical axis (lenses 1202 and 1224 are symmetrical to each other about the optical axis), and the second optical filter is arranged between the pair of lenses (wavelength dependent filter aperture 1240 is located between lenses 1202 and 1224) [0096-0101 of Moore].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872